office_of_chief_counsel department of the treasury i n t e r n al r e v e n u e s e r v i c e washington d c date number info release date cc psi b07 ------------------------- genin-158480-04 uil ------------------------ -------------------------- ------------------------------ dear --------------- this letter is in response to your letter dated date in which you requested guidance from the internal_revenue_service regarding revrul_70_604 revproc_2004_1 2004_1_irb_1 available at www irs gov provides the procedures followed by the internal_revenue_service service for issuing letter rulings determination letters and general information letters a letter_ruling is a written_statement issued to a taxpayer that interprets and applies the tax laws to the taxpayer s specific set of facts section of the revenue_procedure provides general instructions for requesting letter rulings and determination letters sec_15 and appendix a provide the user_fee requirements for requests for letter rulings and determination letters because your request does not comply with the requirements for a private_letter_ruling we cannot issue you a letter_ruling the service is also prohibited from issuing a letter_ruling regarding a taxpayer’s tax_return to another taxpayer however we are providing this information_letter an information_letter calls attention to a well-established interpretation or principle of tax law without applying it to a specific set of facts an information_letter is advisory only and has no binding effect on the service if in addition to this information_letter you desire a letter_ruling you should submit a request for a ruling prepared in accordance with the instructions provided in revproc_2004_1 association as defined in sec_528 shall be subject_to taxation under this subtitle only to the extent provided in this section a homeowners_association shall be considered an organization exempt from income taxes for the purpose of any law which refers to organizations exempt from income taxes sec_528 of the internal_revenue_code provides that a homeowners sec_528 defines a homeowners_association as an organization which is a such organization is organized and operated to provide for the acquisition a condominium_management_association a residential_real_estate_management_association or a timeshare_association ifb construction management maintenance and care of association_property b percent or more of the gross_income of such organization for the taxable_year consists solely of amounts received as membership dues fees or assessments fromb i owners of residential units in the case of a condominium_management_association owners of residences or residential lots in the case of a residential_real_estate_management_association or ii iii owners of timeshare rights to use or timeshare ownership interests in association_property in the case of a timeshare_association d no part of the net_earnings of such organization inures other than by c percent or more of the expenditures of the organization for the taxable e such organization elects at such time and in such manner as the secretary year are expenditures_for the acquisition construction management maintenance and care of association_property and in the case of a timeshare_association for activities provided to or on behalf of members of the association acquiring constructing or providing management maintenance and care of association_property and other than by a rebate of excess membership dues fees or assessments to the benefit of any private_shareholder_or_individual and by regulations prescribes to have this section apply for the taxable_year sec_1_528-8 of the income_tax regulations provides that an organization wishing to be treated as a homeowners_association under sec_528 and this section for a taxable_year must elect to be so treated except as otherwise provided in this section such election shall be made by the filing of a properly completed form 1120-h or such other form as the secretary may prescribe a separate election must be made for each taxable_year described in sec_528 is binding on the organization for the taxable_year and may not be revoked without the consent of the commissioner sec_1_528-8 provides that an election to be treated as an organization sec_1_528-9 provides that regardless of the organization’s method_of_accounting excess assessments during a taxable_year which are either rebated to the members or applied to their future assessments are not considered gross_income and therefore will not be considered exempt_function_income for such taxable_year however if such excess assessments are applied to a future year's assessments they will be considered gross_income and exempt_function_income for such taxable_year revrul_70_604 provides guidance regarding the application of excess assessments to future assessments the revenue_ruling provides that this treatment must be elected at a meeting of the shareholder-owners although this letter is a general information_letter not a private_letter_ruling we hope that the above information proves helpful sincerely s joseph h makurath senior technician reviewer branch passthroughs special industries
